 422DECISIONSOF NATIONALLABOR RELATIONS BOARDDependable Truck Leasing,Inc.andLeonard Johnson.Case 13-CA-9042May 19, 1971SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn June 26, 1970, the National Labor Relationstled case' finding,inter alia,that the Respondent, De-pendableTruck Leasing, Inc., had discriminatedagainst Leonard Johnson, in violation of Section 8(a)(3)and (1) of the National Labor Relations Act, asamended, and ordering that he be reinstated and madewhole for any loss of earnings, with interest addedthereto, by reason of the discrimination.On November 28, 1970, the Regional Director forRegion 13 issued and served on the parties a BackpaySpecification and Notice of Hearing. Thereafter theRespondent filed a timely answer. Pursuant to notice,a hearing was held before Trial Examiner Anne F.Schlezinger on December 22, 1970, for the purpose ofdetermining the Respondent's backpay obligation toLeonard Johnson.On February 10, 1971, the Trial Examiner issued theattached Supplemental Decision, in which she foundthe discriminatee herein to be entitled to backpay in theamount specified. Thereafter, Respondent filed excep-tions to the Trial Examiner's Supplemental Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the supplemental hearing and findsthat no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the en-tire record in this case, including the SupplementalDecision, and the exceptions and brief, and herebyadopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respondent, DependableTruck Leasing, Inc., Chicago,Illinois,itsofficers,agents, successors,and assigns,shall pay LeonardJohnson theamountset forth in the attached TrialExaminer's SupplementalDecision.'183 NLRB No 118TRIAL EXAMINER'S SUPPLEMENTAL DECISIONANNE F. SCHLEZINGER, Trial Examiner: On April 7,1970, the National Labor Relations Board issued its Decisionand Order in the above-entitled proceeding,' finding that De-pendable Truck Leasing, Inc, herein called the Respondent,had discriminatorily terminated Leonard Johnson, and di-recting that the Respondent offer Johnson reinstatement and"make him whole for any loss of earnings he may have suff-ered by reason of the discrimination against him by paymentto him of a sum of money equal to that which he normallywould have earned from December 6, 1968, the date of John-son's layoff, to the date of the offer of reinstatement, lessJohnson's net earnings during the said period."On November 28, 1970, the Regional Director for Region13 issued backpay specifications and notice of hearing, towhich the Respondent filed a timely answer. Pursuant tonotice, a hearing was held before me in Chicago, Illinois, onDecember 22, 1970, for determination of the amount of back-pay due Johnson.' All the parties appeared and were affordedfull opportunity to be heard, to examine and cross-examinewitnesses, and to present evidence. Subsequent to the hearing,the General Counsel filed a brief and the Respondent filed abrief and a supplemental brief, all of which have been dulyconsidered.Upon the entire record in this proceeding and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.The Backpay SpecificationsThe Respondent is engaged in the leasing of trucks and thetransportation of freight. Prior to his termination Johnsonworked as an over-the-road driver out of the Respondent'sChicago facility. He drove equipment of the Respondent, inwhich he hauled materials for the Respondent or for lesseesof the Respondent under lease arrangments whereby the Re-spondent furnished a driver as well as a truck. When drivingleased equipment, Johnson, in accord with the requirementsof the Interstate Commerce Commission, was paid by thelessee. The parties stipulated at the instant hearing that thetrucks were owned by the Respondent, which paid for theinsurance and licenses.In computing the gross backpay due Johnson, the BackpaySpecifications allege that an appropriate measure of his earn-ings during the backpay period, which extends from Decem-ber 7, 1968, the day following his discriminatory termination,to July 6, 1970, the date on which the Respondent offered himreinstatement, should be based upon the quarterly averageearnings he received during the 18-week period immedi-ately prior to his discharge; that during this period Johnsonearned $4,544.42, or a weekly average of $245.64, that of thetotal earnings of $4,544.42, Johnson received 1,549.57 fromthe Respondent, and the remainder from three lessees of theRespondent in the amounts of $2,794 from National Video,$66.20 from Marvel Metal Products, and $134.65 from DuroChrome; that Johnson during this period incurred dentalexpenses of $170 which, but for his discharge, would havebeen paid by a union group dental insurance plan of whichJohnson was a member while employed by the Respondent;and that Johnson's interim earnings during this period werethose set forth below by calendar quarters:183 NLRB No. 118The Respondent on July 6, 1970, offered Johnson reinstatement, whichJohnson declined190 NLRB No. 79 DEPENDABLE TRUCK LEASING423CalendarQuarterGrossBackpayInterimEarningsNetBackpay1968-- IV3 weeks each $245.64 =$ 736.92$0.68$ 736.921969-- I13 weeks each245.64 =3193.32119.683073.641969-- II13 weeks each245.64 =3193.322342.13751.19100.001969-- III13 weeks each245.64 =3193.322664.39528.931969-- IV13 weeks each245.64 =3193.323055.46137.871970--I13 weeks each245.64 =3193.322990.79202.531970-- II13 weeks each245.64 =3193.323387.1601970-- III1weekeach245.64 =245.64305.110$5431.08Dental Expenses ........................170.00TOTAL$5601.08The specifications allege, based upon the facts and calcula-tions summarized above, that the Respondent's obligation tomake Johnson whole under the Board Order would be dis-charged by payment to Johnson of the sum of $5,601.08, plusinterest accrued to the date of payment, minus the tax with-holdings required by Federal and State laws.2.The Respondent's contentionsThe Respondent contends that, to the extent Johnson waspaid by the Respondent's lessees, he was employed by thoselessees, and, therefore, that the amount of backpay due John-son from the Respondent should be determined on the basisof the wages paid him by the Respondent, exclusive of thewages paid him by the lessees. The Respondent argues in itsbrief, accordingly, that as Johnson's interim earnings ex-ceeded the wages paid him by the Respondent, Johnson"suffered no loss or damage by reason of his release."3.The evidenceIn the original Board Decision in this proceeding, there isreference to the Respondent's truck leasing operations; toNational Video as one of the Respondent's chief customers;and to a statement by Newburger, the Respondent's presi-dent, at a meeting with union representatives and employees,including Johnson, "that if he wanted he could cancel hiscontract with National Video and if he did not have work forhis drivers they would not have to work."Johnson testified at the instant hearing that, while em-ployed by the Respondent, he reported for work daily at theRespondent's premises. There one of the Respondent's dis-patchers gave Johnson his work orders, and informed himwhether he would be driving for the Respondent or for alessee. If the latter, the dispatcher told Johnson whether theload to be delivered was at the premises of the lessee or of theRespondent. Johnson then took the Respondent's tractor tothe lessee's premises to pick up the Load for delivery, or tookthe Respondent's already loaded trailer tractor directly fromthe Respondent's truck station to its destination, based on theinstructions given him by the Respondent's dispatcher.Johnson also testified that the procedure varied somewhatwhen Johnson was driving leased equipment depending uponwhich lessee was involved. When Johnson was to pick up aload at the premises of National Video, the Respondent gavehim his dispatch papers, instructions, and an advance checkfor the trip expenses. Johnson then drove the Respondent'stractor to National Video, hooked the tractor onto a loadedtrailer, and picked up the shipping manifest there if he hadnot already received it from the Respondent. When he re-turned, he would generally take the trailer and the signed billsof lading to National Video, and then take the tractor backto the Respondent and, as Johnson testified, "wait for furtherorders."When Johnson "pulled a load" for Duro Chrome orMarvel Metal Products, the Respondent's dispatcher notifiedhim where the trailer was and where delivery was to be made.When Johnson thereupon hooked on the trailer, which wasusually at a railroad parking lot, the bills of lading were inthe trailer.Johnson testified that most of the time he did. not see anyemployee of the lessees although occasionally a dispatcher atNational Video might give him some routine instructionsabout a particular load. When Johnson was "pulling a load"for any of the lessees, he had a lease in the truck showing thatthe equipment was on lease from the Respondent to the les-see. These leases were furnished to the driver by the Respond-ent's dispatcherMattison,' who was called as a witness by the Respondent,had been hired by the Respondent as a dispatcher about 2months prior to the instant hearing, which was after John-son's termination. Mattison had at a previous time been em-ployed by National Video for about 5 years as assistant trafficmanager, but this was apparently prior to Johnson's employ-ment by the Respondent. In any event, Mattison testified thathe did not know Johnson. Mattison also testified that whilehe was at National Video trucks were leased from the Re-spondent as "we didn't own any of our own trucks." Herepeatedly volunteered his opinion that nevertheless "ourroad drivers were employed by National Video." He testifiedthat the drivers furnished by the Respondent with the leasedtrucks were not accepted by National Video until they filledout applications with National Video and furnished medicalcertificates, and that he had rejected drivers sent by the Re-spondent. He admitted, however, that this occurred "not too'This witness, who spelled his name thus at the hearing, is referred toin the Respondent's brief as Madison 424DECISIONSOF NATIONALLABOR RELATIONS BOARDoften,"and that he could not even estimate how many wererejected in the 5 years he was at National Video because hedid not know.He testified further that he sometimes gave thedrivers instructions as to their destinations,but he admittedthat this information might also be called in directly to theRespondent's garage because the Respondent had to makethe determination as to the equipment it had that was licensedto be driven in the areas in question.He also admitted that:"Usually, the only time there would be a change, any changein orders,would be on the return load. Usually our load was-we would set a load up andtheywould go there, you know,there would be no change,itwould go to a certain customer."Mattison testified further that he did not know who made theSocial Security payments for these drivers, but he did knowthe National Video made out the drivers'paychecks, whichwere held at National Video until picked up by the drivers,or mailed to the drivers' homes, or sent to the Respondentand distributed there, in accordance with each driver's prefer-ence. Johnson was paid by the lessees for work he did forthem by checks sent to the Respondent and delivered to himby the Respondent's dispatcherCONCLUSIONSI found Johnson a more candid and impressive witnessthan Mattison,and discredit Mattison's testimony wheneverit is in conflict with that of Johnson.On the basis of Johnson'scredited testimony and the entire record,I find that Johnsonreceived his day-to-day work instructions from the Respond-ent's dispatcher,drove equipment belonging to the Respond-ent, and transported goods for the Respondent's lessees pur-suant to the Respondent's lease agreements and the directionsgiven to Johnson by the Respondent's dispatcher There is noquestion that Johnson was paid by the lessees for hauling hedid for them pursuant to their leases with the Respondent. Itis apparent, however,from the record as a whole, and I find,that this work for the lessees was available to Johnson as adirect result of his employment by the Respondent,and thatthe Respondent determined the availability and the amountof this work through its control of the lease contracts andthrough the driving assignments made by its dispatchers. TheBoard found in its original decision that Johnson was anemployee of the Respondent who was unlawfully terminatedby the Respondent.It was not alleged or found that Johnsonwas employed or terminatedby theRespondent's lessees Ifind that the evidence presented at the instant hearing doesnot warrant a different conclusion regarding Johnson's em-ployee status.'Furthermore,it is well established that the Board hasbroad authority in determining backpay remedies that will"bring about a restoration of the situation as nearly as possi-ble, to that which would have obtained but for the illegaldiscrimination,"5and that will make a dischargee whole forThe opinions cited in the Respondent's brief and supplemental briefholding that the drivers of leased equipment were employees of the lesseeswere issued by agencies other than the Board,arose under legislation otherthan the Act,and are not determinative of the issues in this case'Phelps Dodge Corp v NLRB,313 U S177,NLRB v US Airany loss of earnings suffered as a result of the unlawful dis-charge.' In accord with this authority,the Board in appropri-ate cases assesses backpay against an employer or labor or-ganization responsible for the discrimination'based on whatthe discnminatee would have earned from a source other thanthe respondent employer or labor organization.For example,a general contractor held to be responsible for the discrimina-torydischarge of employees of its subcontractors was orderedtomake these employees whole even though no employer-employee relationship existed between the contractor and thedischarged employees.'And a union which causes an em-ployer to discharge employees or to fail or refuse to hireemployees discriminatorily is required to restore these em-ployees "as closely as possible, to the ... financial status theywould have occupied if it had not been for the discrimina-tion "I The Board requires the union in such cases to reim-burse these individuals for what they would have earned asemployees of the employer who discharged them or whofailed or refused to hire them 10In conclusion,I find,from all the relevant evidence, that,but for his unlawful termination, Johnson would have con-tinued,in the course of his employment by the Respondent,to earn not only what the Respondent paid him directly butalso what he earned by driving the Respondent's equipmentunder lease to the Respondent's lessees. In order,therefore,to make Johnson"whole for any loss of earnings he may havesuffered byreasonof thediscrimination against him," asrequired by the Board Order,the backpay remedy in this casemust include the earnings Johnson received from the lesseesof the Respondent's trucks. I shall therefore recommend thatthe Backpay Specifications be adopted and that Johnson beawarded the amount of net backpay set forth thereinUpon the basis of the foregoing findings and conclusions,and upon the entire record in this case,I recommend that theBoard issue the following:SUPPLEMENTAL ORDERTheRespondent,DependableTruckLeasing,Inc,Chicago, Illinois, its officers,agents, successors,and assigns,shall satisfy its obligation to make Leonard Johnson whole bypayment to him of the sumof $5,601.08, plus interest thereonaccrued to the date of payment at the rate of 6 percent perannum,minus any tax withholdings required by Federal andState laws."ConditioningCorporation,336 F 2d 275 (C A 6)6Golden State Bottling Co, Inc,187 NLRB No142, Lee CylinderDivisionofGolay & Co, Inc,184 NLRB No28, StarBabyCo,140 NLRB678'Sec 10(c) of the Act provides that"back pay may be required of theemployer or labor organization,as the case may be,responsible for thediscrimination"°Hurd Corporation,143 NLRB 306°Pen and Pencil Workers Union, Local19593(Parker Pen Co),91NLRB 883, 8881°See, for example,Local 17, Union of Operating Engineers,etc,143NLRB 2911Henry Colder Company,186 NLRB No 143